DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Volf (2010/0055318).
Regarding claims 1, 5, and 10, Volf teaches a wafer carrier comprising:
- a rotation axis, see 22, spindle 20, see Fig. 1 and related text,
- a center flat region, see center flat region wherein the label 34 is indicated, with the center flat region being in between the inner dotted lines, 
- a wafer distributing region surrounding the center flat region, see the region(s) wherein the inner circle (loop) of wafers comprises a first virtual loop and the outer ring of wafers comprises a second virtual loop (see further Fig. 2)
Volf further teaches that there are a plurality of wafer holding grooves (pockets) [0011] in the wafer distributing region, and teaches an exemplary diameter of 5 cm (D) but that other diameters are operable [0026], but is silent on the radius of the center flat portion.  As per MPEP 2144.04 IV. a change/selection in the size/proportion of a part is prima facia obvious without a showing of criticality.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the substrate holder with a center flat part that is 0.5 to 3D as Volf is silent on the dimensions but generally depicts a center flat region that is marginally larger than the wafer diameter.    

Further regarding the shortest distance between wafer accommodating grooves, as per Fig. 2, there are multiple (at least two) rings of wafer holding grooves that form multiple “virtual loops” as claimed.
In regard to the distance between edges of adjacent grooves, Volf is silent on that dimension but as per above, the selection of size/proportion is obvious without a showing of criticality.  The distance between the edges of such adjacent grooves is some measure and to select a distance that is 0.1 to 5 times the diameter of the grooves would be an obvious manipulation of the apparatus of Volf wherein the teachings are silent on the dimension and the instant application is silent on any criticality of the claimed dimensions.
Regarding claims 2, 8 and 13, the wafer carrier of Volf includes a continuous thickness and therefore the thickness of the center flat region is greater than the depth of the grooves.
Regarding claims 7 and 12, all elements of the claim are met as per the teachings of claim 1 combined with claim 5 as per above. Claim 1 describes the center flat region and arguments about the radius and claim 5 the two virtual loops.
Regarding claim 10, all elements of the claim are met as per claims 1 and 5 above, Volf further teaches a system as claimed including a rotating device, the claimed device is indefinite but Volf teaches a motor and a spindle (20), the spindle meeting at least the requirements of the rotating shaft noted in the 112(b) rejection above.
.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Volf in view of Ito (2003/0180495).
The teachings of Ishizaka are described above, Volf does not teach any roughness of the wafer grooves.  Ito teaches that it is useful to roughen a substrate holding surface in order to suppress warping [0034].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to roughen the wafer grooves of Volf as Ito teaches that it allows for reduction of warping of the substrates.

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.  Applicants have overcome the 112 rejections applied and the issues surrounding the “rotating device” are made clear with the amendment.
Applicants argue about the lack physical of physical boundary per the loops of Volf, but this is not pertinent to the claimed matter.  Applicants argue that Volf teaches the “closest arrangement” of grooves, but such statements are not made by Volf.
Applicants argue that the arrangement (as depicted) in Volf does satisfy the process requirements of certain new processes, but the claims are not in any way limited to those processes, and the claims are further apparatus claims in any case.  

The Office maintains the rejections because applicants do not demonstrate any criticality within the scope of the claims of the claimed dimensions to overcome the obviousness arguments applied.  
Ishikawa (2010/0273314) is further art of interest and teaches that spacing may vary with different substrate sizes.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715